Citation Nr: 1426482	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  14-10 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for pulmonary fibrosis and fibrosing interstitial pneumonitis. 


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran served on active duty from February 1962 to January 1964 and again from June 1968 to January 1989.  He is a recipient of, among other things, a Purple Heart and a Vietnam Gallantry Cross with Palm and Bronze Star for his combat service in Vietnam.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2013).


FINDINGS OF FACT

1. The Veteran was exposed to Agent Orange herbicide in service; he was treated for chest pain, dyspepsia, sinusitis, and trauma to the chest during his military service, to include an abnormal EKG on November 1983 revealing sinus bradycardia.

2. The Veteran currently has diagnoses of chronic obstructive pulmonary disorder (COPD) and pulmonary fibrosis.

3. Pulmonary fibrosis cannot be reasonably disassociated with the Veteran's military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for pulmonary fibrosis and fibrosing interstitial pneumonitis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In light of the favorable action taken by the Board, any defects with respect to the duties of notice or assistance are non-prejudicial.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In general, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran claims entitlement to service connection for pulmonary fibrosis under many theories.  During his military service, the Veteran served in Vietnam, exposing him to Agent Orange herbicides.  His service treatment records also reveal he was treated for chest pain, sinusitis, abnormal EKG revealing sinus bradycardia, and dyspepsia.  Although no chronic pulmonary diagnosis was rendered at that time, the Veteran was ultimately diagnosed with COPD in 1996 and pulmonary fibrosis in September 2010.  He further was diagnosed with coronary artery disease, which has already been service-connected.  The Veteran claims his current pulmonary fibrosis is directly attributable to his Agent Orange exposure and/or other in-service treatment or, in the alternative, secondary to his coronary artery disease.  See 38 C.F.R. 3.310 (A disability proximately due to or aggravated by a service connected disability shall be service connected).

The Veteran's military records confirm the Veteran served in Vietnam during the Vietnam War Era.  Thus, Agent Orange exposure is presumed.  38 C.F.R. 3.307, 3.309.  Respiratory disorders (wheeze or asthma, chronic obstructive pulmonary disease, and farmer's lung), however, are not presumptively linked to Agent Orange exposure.  Id.  In fact, in December 2013, the NAS issued Veterans and Agent Orange: Update 2012.  Based on this update, the Secretary determined that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for specific conditions, to include respiratory disorders (wheeze or asthma, COPD, and farmer's lung).  See 59 Fed. Reg. 341 (Jan. 4, 1994); 61 Fed. Reg. 41,442 (Aug. 8, 1996); 64 Fed. Reg. 59,232 (Nov. 2, 1999); 67 Fed. Reg. 42,600 (June 24, 2002); 68 Fed. Reg. 27,630 (May 20, 2003); 72 Fed. Reg. 32,395 (June 12, 2007); 75 Fed. Reg. 32,540 (June 8, 2010); 75 Fed. Reg. 81,332 (Dec. 27, 2010); 77 Fed. Reg. 47,924 (Aug. 10, 2012).

Thus, the Veteran is not entitled to service connection as a matter of presumption. He is not precluded, however, from establishing service connection on a different theory.  Here, the Veteran claims his pulmonary fibrosis is due to in-service herbicide exposure and/or in-service treatment for chest pain, or, in the alternative, secondary to his service-connected heart disease.

As an aside, the Board notes the Veteran is a recipient of, among other things, a Purple Heart and a Vietnam Gallantry Cross with Palm Device and Bronze Star.  These awards are indicative of combat exposure in Vietnam.  The issue on appeal here, however, is not a disability claimed to have been incurred during combat, but the Board has considered the circumstances of his service in the decision herein as appropriate.  See generally Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996) (where the United States Court of Appeals for the Federal Circuit held that under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service). 

The Veteran's service treatment records confirm in-service treatment for chest pain and shortness of breath.  In January 1974 the Veteran complained of chest pain for three days with a history of left lateral chest and shoulder injury.  Dyspepsia was diagnosed with no further follow-up.  In December 1974, the Veteran was afforded a chest x-ray following trauma to the chest playing combat football.  The x-ray was within normal limits.  A June 1988 periodic examination noted bouts of sinusitis in 1970 and 1973 that were allergy related, but with no further problems thereafter.  Self-reported allergies are noted in other periodic examinations throughout the Veteran's lengthy military service.  In November 1983, the Veteran's periodic examination noted a normal pulmonary function test with a history of an acute anterior injury.  In March 1984, the Veteran was seen with complaints of chest pain, etiology uncertain.  At that time, the Veteran had an abnormal resting ECG and atypical chest discomfort.  A history of cigarette smoking was noted and the testing was terminated early due to dyspnea.  In April 1984, a record noted an abnormal EKG dated November 1983 revealing sinus bradycardia.  At that time, there was no evidence of heart disease.

After service, service treatment records indicate a progression of cardiovascular symptoms, with a diagnosis of coronary artery disease.  In 1996, the Veteran was also diagnosed with COPD.  His long history of smoking is noted throughout his treatment records, although he reportedly quit smoking in 2000.  On September 2010, private treatment records further reveal a cardiopulmonary abnormality, ultimately diagnosed as pulmonary fibrosis.

The Veteran was afforded a VA examination in April 2012 where the examiner noted the diagnoses of COPD and pulmonary fibrosis.  The examiner noted the in-service onset of shortness of breath, which slowly progressed through the years to COPD, diagnosed in 1996.  The examiner indicated that COPD was due to his smoking and that the subsequent 2010 diagnosis of pulmonary fibrosis was merely a progression of the underlying COPD.  The examiner found no connection between the Veteran's CAD and his respiratory diseases.

The opinion is ambiguous because the examiner on the one hand indicates the symptoms began during the Veteran's military service, which eventually progressed into COPD and pulmonary fibrosis.  On the other hand, the examiner specifically attributes the diagnoses to the Veteran's long history of smoking.  While the examiner indicated that the Veteran's CAD did not cause his respiratory disease, the examiner did not address whether the Veteran's CAD aggravates the Veteran's respiratory disease.

The Veteran submitted a private opinion from his regularly treating physician, Dr. Foti.  In a September 2012 opinion Dr. Foti noted the Veteran's pulmonary fibrosis is "idiopathic" because "the etiology cannot be defined at this time."  However, Dr. Foti did find it more likely than not that the exposures in the Veteran's military history "are at least a substantial contributing factor to the genesis of this disease."  Dr. Foti explained that "it is commonly accepted that patients with these disorders except in the familial forms are most likely to have a history of exposure to multiple noxious inhaled substances."  Dr. Foti did not specifically mention the Veteran's history of smoking in this opinion, but ongoing treatment records from Dr. Foti do mention the Veteran's pertinent smoking history.

The VA also obtained an expert medical opinion from the Pulmonary Disease Clinic at Tripler Army Medical Center.  An opinion was received in October 2013 as well as a February 2014 clarification opinion.  These opinions together noted a significant amount of medical research and claim folder review in preparation for rendering an opinion.  Based on the research and review conducted, the medical advisor opined as follows:

It is well known that exposure to certain medications, organic and inorganic substances can lead to interstitial lung disease in susceptible individuals.  Idiopathic pulmonary fibrosis is, by definition, idiopathic.  I was unable to find conclusive medical evidence that demonstrates that Agent Orange causes idiopathic pulmonary fibrosis.  I was also unable to find conclusive medical evidence that demonstrates that it does not.  I therefore continue to conclude that it is as likely as not that herbicide exposure contributed to this Veteran's lung disease.






On the one hand, the medical evidence does not show the Veteran incurred a respiratory disorder in service or for years later.  The Veteran has a significant history of smoking, and his COPD in particular has been associated with smoking.  His pulmonary fibrosis, moreover, has either been classified as a progression of COPD or "idiopathic" (of unknown etiology).

On the other hand, the Veteran has an in-service history of chest pain and treatment for shortness of breath and sinusitis.  While a respiratory disease was not diagnosed in service, the April 2012 VA examiner found the eventual diagnoses to be a progression of symptoms that first started in service, albeit the examiner attributed these symptoms to the Veteran's smoking.  Dr. Foti and the Army medical advisor, moreover, found it as likely as not that the Veteran's in-service herbicide exposure contributed to his current diagnosis of pulmonary fibrosis.  The Board does not find any of these opinions completely persuasive as they all have some deficiencies.  The April 2012 VA examiner, for example, did not reconcile whether in-service symptoms were indicative of in-service incurrence of a respiratory disease.  Dr. Foti and the Army medical advisor did not reconcile their opinions with the April 2012 VA examination report or the NAS Update 2012.

At the very least, the medical evidence is in equipoise.  In light of the Veteran's in-service symptoms and treatment and the medical evidence of record, the Board finds the Veteran's pulmonary fibrosis cannot be reasonably disassociated with his military service.  Resolving all reasonable doubt in favor of the Veteran, the Board concludes service connection is warranted.


ORDER

Service connection for pulmonary fibrosis and fibrosing interstitial pneumonitis is granted.

____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


